Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 06/30/2020 for application number 16/917,888. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 25 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 and 12/15/2020, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,795,853 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1 – 25 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Scott A. Simmons [reg# 60206] on 06/03/2021.
The application has been amended as follows: 
In the Specification:
Please amend the specification as follows:
On page 2, paragraph 0001, line 2, after “20017” please insert ---, now US Patent 10,795,853----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 1 and 20 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest  “a multi-die package substrate; a plurality of heterogeneous modular dies mounted on the multi-die package substrate including a first die fabricated in accordance with a first fabrication process and one or more other dies fabricated in accordance with a second fabrication process, wherein the second fabrication process is different from the first fabrication process; one or more of the plurality of slave management controllers to perform the modifications to the clock frequencies of the corresponding other dies based, at least in part, on the one or more power management requests” and “ a plurality of heterogeneous modular dies mounted on the multi-die package substrate including a first die and a second die, wherein the first die is fabricated in accordance with a first fabrication process and the 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements with structural arrangements and functions as disclosed in the independent claims 1 and 20 with proper motivation at or before the time it was effectively filed. Claims 2 – 19, and 21 - 25 depend from claims 1, and 20 respectively, and likewise are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN C PATEL/Primary Examiner, Art Unit 2186